CASE 0:20-cv-02701-DSD-DTS Doc. 1-1 Filed 12/31/20 Page 1 of 12




                     EXHIBIT A
   CASE 0:20-cv-02701-DSD-DTS Doc. 1-1 Filed 12/31/20 Page 2 of 12




STATE OF MINNESOTA                                                    DISTRICT COURT

COUNTY OF RAMSEY                                         SECOND JUDICIAL DISTRICT

                                                Case Type: Employment
Christopher Lencowski,                          Court File No.:

             Plaintiff,

       V.                                       SUMMONS

Wal-Mart Associates, Inc.,

             Defendant.


       THE STATE OF MINNESOTA TO THE ABOVE NAMED DEFENDANT(S):

1.      YOU ARE BEING SUED. The Plaintiff has started a lawsuit against you. The
Plaintiff's Complaint against you is attached to this Summons. Do not throw these
papers away. They are official papers that affect your rights. You must respond to this
lawsuit even though it may not yet be filed with the Court and there may be no Court
file number on this Summons.

2.    YOU MUST REPLY WITHIN 21 DAYS TO PROTECT YOUR RIGHTS. You
must give or mail to the person who signed this Summons a written response called an
Answer within 21 days of the date on which you received this Summons. You must send
a copy of your Answer to the person who signed this Summons located at Ahlberg Law,
PLLC,333 Washington Avenue North, Suite 300, Minneapolis, Minnesota, 55401.

3.     YOU MUST RESPOND TO EACH CLAIM. The Answer is your written
response to the Plaintiff's Complaint. In your Answer you must state whether you agree
or disagree with each paragraph of the Complaint. If you believe the Plaintiff should
not be given everything asked for in the Complaint, you must say so in your Answer.

4.     YOU WILL LOSE YOUR CASE IF YOU DO NOT SEND A WRITTEN
RESPONSE TO THE COMPLAINT TO THE PERSON WHO SIGNED THIS
SUMMONS. If you do not Answer within 21 days, you will lose this case. You will not
get to tell your side of the story, and the Court may decide against you and award the
Plaintiff everything asked for in the Complaint. If you do not want to contest the claims
stated in the Complaint, you do not need to respond. A Default Judgment can then be
                                           1
   CASE 0:20-cv-02701-DSD-DTS Doc. 1-1 Filed 12/31/20 Page 3 of 12




entered against you for the relief requested in the Complaint.

5.    LEGAL ASSISTANCE. You may wish to get legal help from a lawyer. If you do
not have a lawyer, the Court Administrator may have information about places where
you can get legal assistance. Even if you cannot get legal help, you must still provide
a written Answer to protect your rights or you may lose the case.

6.    ALTERNATIVE DISPUTE RESOLUTION. The parties may agree to or be
ordered to participate in an alternative dispute resolution process under Rule 114 of the
Minnesota General Rules of Practice. You must still send your written response to the
Complaint even if you expect to use alternative means of resolving this dispute.


Dated: December 10,2020                         AHLBERG LAW,PLLC


                                               /s/ Ryan H. Ahlberg
                                                Ryan H. Ahlberg, Esq.(#386520)
                                                Union Plaza Building, Suite 300
                                               333 Washington Avenue North
                                                Minneapolis, Minnesota 55401
                                               (612)900-2269
                                                rahlberg@ahlberglaw.com
                                                Attorney for Plaintiff


                               ACKNOWLEDGEMENT

The undersigned acknowledges that pursuant to Minn. Stat. § 549.211 sanctions may be
awarded by the Court for violation of said section.


Dated: December 10, 2020                       /s/ Ryan H. Ahlberg
                                               Ryan H. Ahlberg, Esq.(#386520)




                                           2
     CASE 0:20-cv-02701-DSD-DTS Doc. 1-1 Filed 12/31/20 Page 4 of 12




STATE OF MINNESOTA                                                     DISTRICT COURT

COUNTY OF RAMSEY                                           SECOND JUDICIAL DISTRICT

                                                Case Type: Employment
Christopher Lencowski,                          Court File No.:

              Plaintiff,

       V.                                       COMPLAINT

Wal-Mart Associates, Inc.,

             Defendant.


       Plaintiff Christopher Lenkowski, as and for his Complaint against Defendant

Wal-Mart Associates, Inc. states and alleges as follows:

                       PARTIES. JURISDICTION. AND VENUE

1.     Plaintiff Christopher Faulkner, Sr. (hereinafter "Faulkner") is an individual

       residing in Washington County, Minnesota.

2.     Defendant Wal-Mart Associates, Inc. (hereinafter "Wal-Mart"), is a foreign

       corporation with significant business contacts in the State of Minnesota and

       maintains a registered office located at 1010 Dale St. N., Saint Paul, Minnesota

       55117.

3.     Jurisdiction in part is proper pursuant to 29 U.S.C. § 2617(a)(2).

4.     Venue is proper pursuant to Minn. Stat. § 542.09.




                                            1
      CASE 0:20-cv-02701-DSD-DTS Doc. 1-1 Filed 12/31/20 Page 5 of 12




                              FACTUAL ALLEGATIONS

5.      Lencowski began working for Wal-Mart in February, 2020.

6.      Lencowski earned $15.00 per hour and was a cart pusher/front end associate. He

        worked 40 hours per week.

7.      In October, 2020, Lenkowski needed to have surgery for a bone spur on his right

        foot.

8.      Lencowski placed Wal-Mart on notice for both a need for leave and the reason

        for his leave to have surgery. Lencowski has a serious medical condition as that

        term is defined by the federal Family Medical Leave Act (hereinafter,"FMLA").

9.      Wal-Mart employs at least 50 people within a 75 mile radius of Lenkowski's

        workplace.

10.     Even though Lencowski worked for Wal-Mart for less than twelve months at the

        time of his surgery, Lencowski was approved for FMLA leave by Wal-Mart. He

        was told he was approved for leave from October 27, 2020 through November

        20, 2020, and had his scheduled surgery on October 28, 2020. Lencowski relied

        on Wal-Mart's documentation that he was approved for the leave of absence.

        Wal-Mart utilizes an agent, Sedgwick, to administer FMLA. Any reference to

        Wal-Mart herein includes Sedgwick.

11.     On November 20, 2020, Lenkowski discovered he had developed an infection

        and needed approximately an additional two weeks of leave to recuperate.



                                           2
      CASE 0:20-cv-02701-DSD-DTS Doc. 1-1 Filed 12/31/20 Page 6 of 12




12.     Lencowski informed Wal-Mart through their own human resources online portal

        and well as by telephone that he needed to extend his leave. He visited his doctor

        on November 24, 2020 and obtained a note explaining his need for additional

        recuperation time. Lencowski received no response from Wal-Mart.

13.     On November 30, 2020 Lencowski found out through the Wal-Mart application

        on his cell phone that his work schedule had been changed and saw that his

        additional leave was denied and he was terminated. Lencowski asked Wal-Mart

        to call him to find out why he was denied and terminated, but he never received a

        response.

14.     Wal-Mart made an affirmative representation that Lencowski qualified for FMLA

        leave, and Lencowski reasonably and detrimentally believed he was granted

        FMLA leave. Wal-Mart is estopped from denying Lencowski the extension of his

        FMLA leave, having already approved FMLA leave for his surgery, even if it was

        not required to initially grant leave under the FMLA. Murphy v. FedEx National

        LTL,Inc., 618 F.3d 893(8th Cir. 2010).

15.     As a direct and proximate result of Wal-Mart's conduct, Lencowski has suffered

        damages, including but not limited to, economic damages, liquidated damages,

        costs of suit, and attorney's fees.

                               CAUSE OF ACTION I
                       FMLA Entitlement(29 U.S.C.§ 2615(a)(1))

16.     Paragraphs 1 through 15 are incorporated herein by reference.


                                              3
      CASE 0:20-cv-02701-DSD-DTS Doc. 1-1 Filed 12/31/20 Page 7 of 12




17.     An FMLA entitlement claim "occur[s] where an employer refuses to authorize

        leave under the FMLA or takes other action to avoid responsibilities under the ,

        Act." Pulczinski v. Rinity Structural Towers. Inc.. 691 F.3d 996. 1005 (8th Cir.

        2012).

18.     Wal-Mart's actions, as described herein, denied Lencowski FMLA benefits to

        which he was entitled.

19.     As a direct and/or proximate result of Wal-Mart's conduct, Lencowski has

        suffered damages in excess of $50,000 to be proved with further specificity at

        trial, and additionally seeks civil penalties and injunctive relief as allowed by

        statute.

                              CAUSE OF ACTION II
                     FMLA Discrimination(29 U.S.C.§ 2615(a)(2))

20.     Paragraphs 1 through 19 are incorporated herein by reference.

21.     An FMLA discrimination claim arises when an employer takes adverse action

        against an employee because the employee exercises rights to which he is

        entitled under the FMLA. Pu/czinski v. Trinity Structural Towers, Inc., 691 F.3d

        996, 1006(8th Cir. 2012).

22.     Lencowksi engaged in statutorily-protected conduct and exercised rights to

        which he was entitled under the FMLA when he informed Wal-Mart he needed

        additional leave to recuperate froth already approved surgery.

23.     Wal-Mart terminated Lencowski, an adverse employment action.


                                            4
      CASE 0:20-cv-02701-DSD-DTS Doc. 1-1 Filed 12/31/20 Page 8 of 12




24.     There is a causal connection between Lencowski's statutorily-protected conduct

        Wal-Mart's adverse employment action.

25.     As a direct and/or proximate result of Wal-Mart's conduct, Lencowski has

        suffered damages in excess of $50,000 to be proved with further specificity at

        trial, and additionally seeks civil penalties and injunctive relief as allowed by

        statute.

        WHEREFORE, Lencowksi requests a JURY TRIAL on his claims and judgment

against Wal-Mart as follows:

1.      As to Cause of Action I, for judgment in favor of Lencowski in an amount greater

        than $50,000.00 to be proved with further specificity at trial, and; for an order

        granting any other appropriate legal or equitable relief pursuant to statute;

2.      As to Cause of Action II, for judgment in favor of Lencowski in an amount

        greater than $50,000.00 to be proved with further specificity at trial, and; for an

        order granting any other appropriate legal or equitable relief pursuant to statute;

3.      For Lencowski's costs, disbursements and attorney's fees incurred herein;

4.      For such other and further relief as the Court deems just and equitable.




                                             5
   CASE 0:20-cv-02701-DSD-DTS Doc. 1-1 Filed 12/31/20 Page 9 of 12




Dated: December 10, 2020                     AHLBERG LAW,PLLC


                                            /s/ Ryan H. Ahlberg
                                             Ryan H. Ahlberg, Esq.(#386520)
                                             Union Plaza Building, Suite 300
                                             333 Washington Avenue North
                                             Minneapolis, Minnesota 55401
                                            (612)900-2269
                                             rahlberg@ahlberglaw.com
                                             Attorney for Plaintiff


                             ACKNOWLEDGEMENT

The undersigned acknowledges that pursuant to Minn. Stat. § 549.211 sanctions may be
awarded by the Court for violation of said section.


Dated: December 10, 2020                    /s/ Ryan H. Ahlberg
                                            Ryan H. Ahlberg, Esq.(#386520)




                                        6
       CASE 0:20-cv-02701-DSD-DTS Doc. 1-1 Filed 12/31/20 Page 10 of 12




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA

Christopher Lencowski,                                Court File No.
                                     Plaintiff,
       vs.                                            NOTICE OF REMOVAL
Wal-Mart Associates, Inc.,
                                    Defendant.



TO:    THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF
       MINNESOTA

       Pursuant to 28 U.S.C. §§ 1441 and 1446, Defendant Walmart, Inc. (“Defendant”) hereby

gives notice of removal of the above-captioned action currently pending in the Ramsey County

District Court, State of Minnesota, to the United States District Court for the District of Minnesota.

In support of its Notice of Removal, Defendant states as follows:

       1.      On or about December 10, 2010, Plaintiff, Christopher Lencowski, (“Plaintiff”)

commenced a civil action against Defendant in the Ramsey County District Court in the State of

Minnesota, by service pursuant to Minnesota Rule of Civil Procedure 3.01. A true and correct

copy of the Summons and Complaint is attached as Exhibit A.

       2.      Plaintiff claims in Causes of Action I and II of his Complaint that Defendant

violated certain provisions of the federal Family Medical Leave Act, 29 U.S.C. § 2615.

       3.      Federal Question Jurisdiction Basis for Removal: Because it presents federal

questions for adjudication, the above-entitled action may be removed to this Court by Defendant

pursuant to the provisions of 28 U.S.C. §§ 1331, 1441, and 1446.

       4.      Diversity Jurisdiction Basis for Removal: This case is also a civil action over

which the Court has original jurisdiction under 28 U.S.C. § 1332 and is one that Defendant may

remove to the Court pursuant to 28 U.S.C. §§ 1441 and 1446, in that Plaintiff in this action is
       CASE 0:20-cv-02701-DSD-DTS Doc. 1-1 Filed 12/31/20 Page 11 of 12




diverse in citizenship from Defendant, and the amount in controversy exceeds the sum of $75,000,

exclusive of interests and costs.

       5.      Citizenship of Parties: Plaintiff is the sole identified plaintiff in this action. Upon

information and belief, Plaintiff was a citizen and resident of the State of Minnesota at the time of

the commencement of this action and is now a citizen and resident of the State of Minnesota. (See

Exhibit A.)

       6.      Defendant is the sole identified defendant in this action. Pursuant to 28 U.S.C.

§ 1332(c)(1), Defendant is deemed to be a citizen of the state by which it was formed and the state

where its principal place of business is located.

       7.      At the time of the commencement of this action and continuing to the present,

Defendant is formed under the laws of the State of Delaware, with its principal place of business

in the State of Arkansas. Plaintiff is, therefore, diverse in citizenship from Defendant so as to vest

removal jurisdiction in this Court.

       8.      Amount in Controversy: This is a civil action wherein the amount in controversy,

exclusive of interest and costs, exceeds the sum of $75,000.00. Plaintiff expressly alleges that he

has incurred over $100,000 in damages for Defendant’s alleged violations of the Family Medical

Leave Act, 29 U.S.C. § 2615.

       9.      Timing of Removal: Fewer than thirty (30) days have elapsed since December 10,

2020 when Plaintiff first served Defendant with the Complaint. See 28 U.S.C. § 1446(b).

       10.     Simultaneous with the filing of this Notice of Removal, Defendant has notified the

Ramsey County District Court in the State of Minnesota of removal of this action. No other

process, pleadings, or orders have been served or filed in this action.




                                                    2
         CASE 0:20-cv-02701-DSD-DTS Doc. 1-1 Filed 12/31/20 Page 12 of 12




         11.       True and correct copies of the Notice of Removal (with accompanying Exhibit) and

the Notice of Filing of Notice of Removal directed to State Court will be served upon Plaintiff’s

counsel and filed with the Court Administrator of the Ramsey County District Court in the State

of Minnesota on this date, in accordance with the provisions of 28 U.S.C. § 1446(d).

         WHEREFORE, Defendant respectfully requests that this action, now pending in the

District Court for the County of Ramsey, Minnesota, be removed to the United States District

Court for the District of Minnesota.

Date: December 31, 2020
                                                       s/ Quang Trang
                                                       Stephanie D. Sarantopoulos (#0287957)
                                                       ssarantopoulos@littler.com
                                                       Quang Trang (#0399439)
                                                       qtrang@littler.com
                                                       LITTLER MENDELSON, P.C.
                                                       1300 IDS Center
                                                       80 South 8th Street
                                                       Minneapolis, MN 55402.2136
                                                       Telephone: 612.630.1000

                                                       ATTORNEYS FOR DEFENDANT WAL-
                                                       MART ASSOCIATES, INC.


4816-3394-0180.1 080000.4149




                                                   3
